COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN RE: COPART, INC., COPART OF                  §              No. 08-18-00034-CV
  HOUSTON, INC., AND HOUSTON
  COPART SALVAGE AUTO                             §         AN ORIGINAL PROCEEDING
  AUCTIONS, LP,
                                                  §                IN MANDAMUS
                        Relators.
                                                  §

                                              §
                                            ORDER

       The Court has this day considered the Relators’ emergency motion for stay of underlying

proceedings and concludes that the motion should be GRANTED. The 243rd District Court of El

Paso County, Texas is ordered to stay all pre-arbitration discovery, including the discovery order

announced on February 28, 2018 and the deposition of Kallie Sirles, in cause number

2017DCV4011, styled Maria R. Ordaz v. CoPart, Inc., CoPart of Houston, Inc. and Houston

CoPart Salvage Auto Auctions, L.P., pending resolution of this original proceeding or further

order of this Court. Further, the Court has determined that no action will be taken on the

Relators’ Petition for Writ of Mandamus pending a response from the Real Party in Interest. The

response is requested to be filed on or before April 5, 2018.

       IT IS SO ORDERED this 6th day of March, 2018.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.